Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification Objection
The international design applicants designating the United Sates must include a specification as prescribed by 35 U.S.C. 112 and preferable include a brief description of each reproductions pursuant to Hague Rule 7(5)(a) describing the view or views of the reproductions. The sole description of  [1. Communications equipment], that the applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The specification must be amended to include independent descriptions for FIGS. 1.1-1.6. 

Claim Objection
The claim is objected to as being inconsistent with the title. The title in the claim is noted to be an “IoT device” and the Applications Data the claim is noted to be a “Communications Equipment”. The title of the claim must be consistent throughout the application. 

Conclusion
This application is in condition for allowance except for the objections set forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213. If applicant's response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.
 
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN TIANA RAKOS whose telephone number is 571-272‐9558. The examiner can normally be reached on Monday ‐ Friday 9:00AM‐5:00PM.
 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner, Khawaja Anwar, can be reached at telephone number 571-272-7419 or the Examiner’s Supervisor, Lakiya Rogers can be reached at telephone number 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.
 
/M.T.R./           
Examiner, Art Unit 2916    
/KHAWAJA ANWAR/Primary Examiner, Art Unit 2912